DETAILED ACTION

The present application (Application No. 15/954,476), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a divisional of Application No. 14/796,604.
This Office action is in reply to Appeal Brief, received 16 July, 2021.
PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        
PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
This action is Non-Final.


Status of Claims

Claims 1, 3, 11, are amended. Claims 2, 17-18, were previously canceled. Therefore, claims 1, 3-16, are pending and addressed below.


Response to Arguments

Applicant's arguments are considered moot in view of the new grounds of rejection below. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-15, are rejected under 35 U.S.C. 103 as being unpatentable over Karner et al. (US 2013/0127416) (hereinafter “Karner7416”), and further in view of Taguchi et al. (JP 2012182872) (hereinafter “Taguchi2872”).

Regarding claim 1, Karner7416 discloses:
see at least Karner7416, fig.1, ¶33). 
System 100 can be configured to operate as part of a charging network comprising a user interface 115 (see at least Karner7416, fig.1, ¶31). User interface 115 can be configured to provide at least a portion of the outputs to a computer system (e.g., any computer system apart from the electric charging station including, for example, a mobile device such as a smart mobile telephone and/or a personal computer such as a laptop or desktop computer) (see at least Karner7416, fig.1, ¶72, 92-94),
Karner7416 does not explicitly disclose: (a mobile device having a processor coupled to memory, a display, and a wireless communications interface), however Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the art that a processor coupled to memory, a display, and a wireless communications interface were implicit features in smart mobile telephones and laptop computers, and accordingly, in light of the facts known in the art at the time of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention to have a processor coupled to memory, a display, and a wireless communications interface comprised in the mobile device of Karner7416.
 (at a mobile device … determining, via Global Positioning System (GPS), a current location of the mobile device). The mobile device software application can be configured to provide the user's current location automatically, using a wireless network connection and/or global positioning system of the mobile device, to user interface 115 and/or the other external device 130 (see at least Karner7416, fig.1, ¶92-94).
(receiving, at the wireless communications interface, station data indicative of a plurality of charging stations that are located near the mobile device’s current location, wherein the station data includes locations of the charging stations and indicates whether each of the charging stations is available or unavailable). Upon receiving the current location, user interface 115 and/or the other external device 130 can provide the mobile device software application and/or the mobile device with data from which to generate a map of nearby electric vehicle charging stations (e.g., of the charging network), as well as driving directions to any of the electric vehicle charging stations. (see at least Karner7416, ¶70, 94, 96).
(displaying to a user, in real time on the display of the mobile device, a map including first markers for the locations of the available charging stations). By tapping on an icon on the map (markers) (a map including first markers) representing one of the electric vehicle charging station, the user can view the availability (e.g., available, in use, and/or unavailable) (see at least Karner7416, fig.1, ¶92-94).
(wherein the first markers are updated in real time on the map according to when charging stations become available and unavailable). Station availability information (see at least Karner7416, fig.1, ¶92-94), wherein said station availability information is a function of each and every station’s current charging status, which therefore is a real time process that gets continuously updated.

(upon determining that the user has initiated a charging process between an electric vehicle and a selected charging station selected from the available charging stations: receiving meter data recorded by a meter at the selected charging station, wherein the meter data includes an estimated length of time remaining until the charging process is complete; and (displaying to the user, on the display of the mobile device, the estimated length of time remaining until the charging process is complete). 
Electric vehicle charging station 105 (EVCS) (see at least Karner7416, fig.1, ¶33). An electric vehicle (EV) is hooked to a EVCS to receive charging (see at least Karner7416, ¶60).
Karner7416 teaches in some embodiments, a user located at the EVCS who interacts with said EVCS via interface 115 to initiate/request a charge of an electric vehicle (EV) (see at least Karner7416, ¶62-63, 66, 69) (initiated a charging process between an electric vehicle and a selected charging station selected from the available charging stations). User interface 115 can comprise one or more displays, and in some embodiments user interface 115 can be part of and/or located at electric vehicle charging station 105  (see at least Karner7416, ¶57).
User interface 115 is configured to output and display lots of different output data (see at least Karner7416, ¶70). Output may comprise a predicted amount of time to provide a full charge (see at least Karner7416, ¶70), and time remaining to provide a desired level of charge (see at least Karner7416, ¶75).

System comprising computing devices, processors, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Karner7416, fig. 1-3, ¶27, 46-56) (processor) (memory) (computer readable media).
(receiving an identification of  a plurality of businesses that are near the selected charging station) (receiving an identification of  one or more promotional offers associated with each of the plurality of businesses) (transmitting the selected at least one promotional offer to the mobile device). Output can comprise an advertisement and/or other promotional offers for a business located close to the electric vehicle charging station (see at least Karner7416, ¶97).

Karner7416 does not explicitly disclose: 
(displaying  at least one promotional offer selected from the plurality of promotional offers based at least in part on the estimated length of time remaining until the charging process is complete on the display of the mobile device).
However, Karner7416 discloses: “displaying  at least one promotional offer selected from the plurality of promotional offers on the display of the mobile device” (Karner7416, ¶97).
Taguchi2872 further teaches: An electric vehicle charging facility configured to display promotional offers to a user who is at the charging station charging an electric vehicle (EV), where the offers are selected  “based at least in part on the estimated length of time remaining until the charging process is complete”. In particular Taguchi2872 teaches: an “advertisement for a business located close to an electric vehicle charging station, where the selection of advertisements is based on battery and/or charging status, and time remaining until the battery charge” (see at least Taguchi2872, fig. 1, “121a1”, ¶54, 77, 80).
The information extraction means 32 is information on a facility ("facility information"). such as a store that exists around the charging facility and allows the user of the charging facility to go back and forth based on the required charging time obtained by the charging required time deriving means 31. "facility information"). (see at least Taguchi2872, fig. 1, ¶60).
Per above, Karner7416 teaches a “base” method for providing promotional offers for a business located close to an electric vehicle charging station (Karner7416, ¶97); and Taguchi2872 teaches a “comparable” method for providing promotional offers for a business located close to an electric vehicle charging station, which offers the improvement of also providing offers that are based in part on an estimated time until charge completion. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Karner7416; in view of Taguchi2872; to include offers within a specified distance of the selected search result that are based in part on an estimated time until charge completion. One of ordinary skill in the art at the time of the invention would have been motivated to expand Karner7416 in this way, since doing so is applying a known technique (offers within a specified distance that are based in part on an estimated time until charge completion) to improve a similar method (method for providing promotional offers for a business located close to electric vehicle charging station) in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this expansion increases the degree of freedom of the user to act during charging and effectively utilizing the charging waiting time (see at least  Taguchi2872, ¶7-9, 11). Likewise it enables advertisers to promote their goods to users known to be in proximity and idle at the moment.

Regarding claim 3, Karner7416 discloses:
System 100 can be configured to operate as part of a charging network comprising a user interface 115 (see at least Karner7416, fig.1, ¶31). User interface 115 can be configured to provide at least a portion of the outputs to a computer system (e.g., any computer system apart from the electric charging station including, for example, a mobile device such as a smart mobile telephone and/or a personal computer such as a laptop or desktop computer) (see at least Karner7416, fig.1, ¶72, 92-94).
Karner7416 does not explicitly disclose: (a mobile device having a processor coupled to memory, a display, and a wireless communications interface), however Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the art that a processor coupled to memory, a display, and a wireless communications interface were implicit features in smart mobile telephones and laptop computers, and accordingly, in light of the facts known in the art at the time of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention to have a processor coupled to memory, a display, and a wireless communications interface comprised in the mobile device of Karner7416.

(at a mobile device … determining, via Global Positioning System (GPS), a current location of the mobile device). The mobile device software application can be configured to provide the user's current location automatically, using a wireless network connection and/or global positioning system of the mobile device, to user interface 115 and/or the other external device 130 (see at least Karner7416, fig.1, ¶92-94).
(receiving, at the wireless communications interface, station data indicative of a plurality of charging stations that are located near the mobile device’s current location, wherein the station data includes locations of the charging stations and indicates whether each of the charging stations is available or unavailable). Upon receiving the current location, user interface 115 and/or the other external device 130 can provide the mobile device software application and/or the mobile device with data from which to generate a map of nearby electric vehicle charging stations (e.g., of the charging network), as well as driving directions to any of the electric vehicle charging stations. (see at least Karner7416, ¶70, 94, 96).
(displaying to a user, in real time on the display of the mobile device, a map including first markers for the locations of the available charging stations). By tapping on an icon on the map (markers) (a map including first markers) representing one of the electric vehicle charging station, the user can view the availability (e.g., available, in use, and/or unavailable) (see at least Karner7416, fig.1, ¶92-94).
(wherein the first markers are updated in real time on the map according to when charging stations become available and unavailable). Station availability information (see at least Karner7416, fig.1, ¶92-94), wherein said station availability information is a function of each and every station’s current charging status, which therefore is a real time process that gets continuously updated.

 (upon determining that the user has initiated a charging process between an electric vehicle and a selected charging station selected from the available charging stations: receiving meter data recorded by a meter at the selected charging station, wherein the meter data includes an estimated length of time remaining until the charging process is complete; and (displaying to the user, on the display of the mobile device, the estimated length of time remaining until the charging process is complete). 
Electric vehicle charging station 105 (EVCS) (see at least Karner7416, fig.1, ¶33). An electric vehicle (EV) is hooked to a EVCS to receive charging (see at least Karner7416, ¶60).
Karner7416 teaches in some embodiments, a user located at the EVCS who interacts with said EVCS via interface 115 to initiate/request a charge of an electric vehicle (EV) (see at least Karner7416, ¶62-63, 66, 69) (initiated a charging process between an electric vehicle and a selected charging station selected from the available charging stations). User interface 115 can comprise one or more displays, and in some embodiments user interface 115 can be part of and/or located at electric vehicle charging station 105  (see at least Karner7416, ¶57).
User interface 115 is configured to output and display lots of different output data (see at least Karner7416, ¶70). Output may comprise a predicted amount of time to provide a full charge (see at least Karner7416, ¶70), and time remaining to provide a desired level of charge (see at least Karner7416, ¶75).
System comprising computing devices, processors, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Karner7416, fig. 1-3, ¶27, 46-56) (processor) (memory) (computer readable media).
(receiving an identification of  a plurality of businesses that are near the selected charging station) (receiving an identification of  one or more promotional offers associated with each of the plurality of businesses) (transmitting the selected at least one promotional offer to the mobile device). Output can comprise an advertisement and/or other promotional offers for a business located close to the electric vehicle charging station (see at least Karner7416, ¶97).

Karner7416 does not explicitly to disclose: 
“comparing the estimated length of time remaining until the charging process is complete to a threshold 
when the estimated length of time remaining is less than the threshold, displaying a promotional offer that is associated with a first business in a plurality of businesses; and
when the estimated length of time remaining is greater than the threshold, displaying a promotional offer that is associated with a second business in the plurality of businesses;
wherein the first business is located closer to the selected charging station than the second business” 
However Karner7416 discloses: Time limits and restrictions representative of time thresholds (i.e., an amount of time the user(s) are willing to wait to receive a desired level of charge for the rechargeable energy storage system, at least one duration of time over which to charge the rechargeable energy storage system) (see at least Karner7416, ¶67), and as well discloses: threshold locations (e.g.,  “The coupon can comprise at least one coupon for a product of a business ( e.g., a grocery store) located close to electric vehicle charging station 105. Being located close to electric vehicle charging station 105 can refer to a distance that is easy, comfortable, and/or manageable to walk by an average person. For example, a distance located close to electric vehicle charging station 105 can comprise a distance that is less than approximately one, two, five, or ten miles (less than approximately 1.6, 3.2, 8.0, or 16.0 kilometers) from electric vehicle charging station 105.” Karner7416 ¶97).
As explained in the rejection of claim 1, (and not repeated here) the combined method of Karner7416 and Taguchi2872 teaches functionality for generating targeted offers (displaying a promotional offer ) that are constrained: (i) by a length of time that the EV operator will be idle at a particular location while his/her vehicle is being charged at the charging station, and (ii) by a predefined proximity (threshold distance) to a retailer, meant to encourage the user to visit the retailer; and as per above Karner7416 further teaches (iii) time limits and restrictions representative of time thresholds. 

The Examiner takes Official Notice that it is old and well-known to select a business location based on time constraints, for example by: 
(comparing an estimated length of time remaining until a process is complete to a threshold). 
(when the estimated length of time remaining is less than the threshold, selecting a first business in a plurality of businesses; and)
(when the estimated length of time remaining is greater than the threshold, selecting a second business in the plurality of businesses;)
(wherein the first business is located closer to the process location than the second business). 
Specific examples include the process of deciding where to go during a lunch break, or while waiting for an oil change at a selected gas station, etc. In such situations people will usually compare an estimated length of time remaining until their break, oil change, etc. is complete (e.g., 15 minutes left, or 2 hours left, etc.) to a threshold they set themselves (e.g., 1 hour based on their own experience, or comfort level, etc.), when the estimated length of time remaining is less than the threshold (e.g., 15 minutes left), people will select a closer local business (e.g., a coffee place across the street), over a local business farther away (e.g., a coffee place some blocks away), and when the estimated length of time remaining is greater than the threshold (e.g., 2 hours left), people will usually feel more comfortable selecting a local business that is farther away. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Karner7416 in view of Taguchi2872 and include the teachings of Official Notice.  Specifically, it would have been obvious to include in the offer selection process of the prior art, selecting businesses closer to the current location when the user has little time to spare compared to a threshold and selecting businesses farther away from the current location when the user has more time to spare compared to the threshold, in order to  make full use of the person’s idle time while at the same time allowing the user to come back by the time the charge ends. 
For the proximity offer targeted to the EV operator who is currently charging his/her vehicle to be practically converted, the EV operator must be able to actually travel to the advertised nearby retailer, shop as needed, and be back in time to complete the EV charging transaction. Clearly, the closer the retailer, the lesser will be the threshold time until charge completion, that would make this shopping process possible, so that whereas shopping at a first business closer to the station would be possible within an estimated length of time remaining of less than the threshold,  shopping at a second business farther away from the station would require an estimated length of time remaining greater than that threshold.
Accordingly, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention to combine the above features (i) and (ii), further with feature (iii), since traveling to an advertised nearby first retailer (first business), shop there as needed, and be back in time for the completion of the EV charging transaction in less than the threshold, and walking to an advertised nearby farther second retailer (second business), shop there as needed, and be back in time for the completion of the EV charging transaction, in a time greater than the threshold is one scenario (one of a finite number of identified, predictable potential solutions) to the recognized challenge of converting the proximity offer targeted to the EV operator who is currently charging his/her vehicle based on a time remaining until charging is complete, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Further, given a first retailer located closer to the user and a second retailer located farther away from the user, and all other variables being equal (same road quality to get to the retailers, same means of transportation/traveling to the retailers, same assortment of products at the retailers, and same product layout inside both retailers), it would be simple common sense within the knowledge of any person, much more so a person of ordinary skill in the art, to deduce and know that less time is needed to go and come back to/from the first location than to/from the second location, and accordingly in view of the “all other variables being equal”, to deduce and know that less time is needed to go, shop and come back to/from the first location than to/from the second location, so that one of ordinary skill in the art at the time of the invention would have been motivated to shop at the closer first retailer if the threshold time available until charge completion would not be enough to shop at the second farther away retailer.

Please note that limitations in this claim constitute conditional method steps. “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Cybersettle, Inc. v. Nat’lArbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (unpublished); Exparte Schulhauser, No. 2013-007847, 2016 WF 6277792, at *3-4 (PTAB Apr. 28, 2016) (precedential). Therefore, contingent steps found in this claim that depend from conditional steps which are not required to be performed, do not have patentable weight.

Regarding claim 4, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statement. 
Karner7416 further discloses: (a first message to the user indicating that the electric vehicle is unplugged from the selected charging station or transmitting a second message to the mobile device when the charging process is complete). Outputs can further comprise a notification that the charge has been completed and/or a notification that the charge has been prematurely ended (see at least Karner7416, ¶70, 93).

Regarding claim 5, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statement. 
Karner7416 further discloses: (second markers for the locations of the unavailable charging stations). By tapping on an icon on the map representing one of the electric vehicle charging station, the user can view the availability (e.g., available, in use, and/or unavailable) (see at least Karner7416, fig.1, ¶70, 93).

Regarding claim 7, Karner7416 discloses:
System 100 can be configured to operate as part of a charging network comprising a user interface 115 (see at least Karner7416, fig.1, ¶31). User interface 115 can be configured to provide at least a portion of the outputs to a computer system (e.g., any computer system apart from the electric charging station including, for example, a mobile device such as a smart mobile telephone and/or a personal computer such as a laptop or desktop computer) (see at least Karner7416, fig.1, ¶72, 92-94).
Karner7416 does not explicitly disclose: (a mobile device having a processor coupled to memory, a display, and a wireless communications interface), however Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the art that a processor coupled to memory, a display, and a wireless communications interface were implicit features in smart mobile telephones and laptop computers, and accordingly, in light of the facts known in the art at the time of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention to have a processor coupled to memory, a display, and a wireless communications interface comprised in the mobile device of Karner7416.

Karner7416 further discloses: 
 (at a mobile device … determining, via Global Positioning System (GPS), a current location of the mobile device). The mobile device software application can be configured to provide the user's current location automatically, using a wireless network connection and/or global positioning system of the mobile device, to user interface 115 and/or the other external device 130 (see at least Karner7416, fig.1, ¶92-94).
(receiving, at the wireless communications interface, station data indicative of a plurality of charging stations that are located near the mobile device’s current location, wherein the station data includes locations of the charging stations and indicates whether each of the charging stations is available or unavailable). Upon receiving the current location, user interface 115 and/or the other external device 130 can provide the mobile device software application and/or the mobile device with data from which to generate a map of nearby electric vehicle charging stations (e.g., of the charging network), as well as driving directions to any of the electric vehicle charging stations. (see at least Karner7416, ¶70, 94, 96).
(displaying to a user, in real time on the display of the mobile device, a map including first markers for the locations of the available charging stations). By tapping on an icon on the map (markers) (a map including first markers) representing one of the electric vehicle charging station, the user can view the availability (e.g., available, in use, and/or unavailable) (see at least Karner7416, fig.1, ¶92-94).
(wherein the first markers are updated in real time on the map according to when charging stations become available and unavailable). Station availability information (see at least Karner7416, fig.1, ¶92-94), wherein said station availability information is a function of each and every station’s current charging status, which therefore is a real time process that gets continuously updated.

 (upon determining that the user has initiated a charging process between an electric vehicle and a selected charging station selected from the available charging stations: receiving meter data recorded by a meter at the selected charging station, wherein the meter data includes an estimated length of time remaining until the charging process is complete; and (displaying to the user, on the display of the mobile device, the estimated length of time remaining until the charging process is complete). 
Electric vehicle charging station 105 (EVCS) (see at least Karner7416, fig.1, ¶33). An electric vehicle (EV) is hooked to a EVCS to receive charging (see at least Karner7416, ¶60).
Karner7416 teaches in some embodiments, a user located at the EVCS who interacts with said EVCS via interface 115 to initiate/request a charge of an electric vehicle (EV) (see at least Karner7416, ¶62-63, 66, 69) (initiated a charging process between an electric vehicle and a selected charging station selected from the available charging stations). User interface 115 can comprise one or more displays, and in some embodiments user interface 115 can be part of and/or located at electric vehicle charging station 105  (see at least Karner7416, ¶57).
User interface 115 is configured to output and display lots of different output data (see at least Karner7416, ¶70). Output may comprise a predicted amount of time to provide a full charge (see at least Karner7416, ¶70), and time remaining to provide a desired level of charge (see at least Karner7416, ¶75).
System comprising computing devices, processors, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Karner7416, fig. 1-3, ¶27, 46-56) (processor) (memory) (computer readable media).
(displaying to a user, in real time on the display of the mobile device, a map including first markers for the locations of the available charging stations and second markers for the locations of the unavailable charging stations, wherein the first markers and the second markers are updated in real time on the map according to when charging stations become available and unavailable). By tapping on an icon on the map representing one of the electric vehicle charging station, the user can view the availability (e.g., available, in use, and/or unavailable) (see at least Karner7416, fig.1, ¶92-94).
It could be argued that Karner7416 does not explicitly disclose: (for at least one of the second markers that shows the locations of unavailable charging stations, displaying a timing indicator that describes an estimated amount of time left until the respective at least one unavailable charger becomes available to charge another vehicle). However since stations in use by an EV operator represents a station that is currently unavailable to other EV operators, and since as explained above, Karner7416 teaches time remaining until completion in stations that are in use, and further teaches identification of stations that are available and unavailable, then Karner7416 also teaches time remaining until any particular currently unavailable station becomes available.
Further, even if Karner7416 alone is not used to teach the above limitation, Taguchi2872 teaches: Charging system comprising knowledge of a waiting time (time remaining) until a currently unavailable charging station (in use by another) becomes available (see at least Taguchi2872, ¶63). 
In particular Taguchi2872 discloses: (see at least Taguchi2872, ¶63). In the present embodiment, a plurality of electric vehicles can be charged sequentially, so that when another electric vehicle is being charged, a charge reservation state is established. In that case, among other electric vehicles, a reservation waiting time that is a time in which the charge required time is accumulated although charging priority is earlier than that of its own electric vehicle (the electric vehicle on which the charge reservation is made), and charging The information extraction means 32 (more specifically, the information reading means 321) extracts facility information on the basis of a waiting time that is a time obtained by adding the required charging time obtained by the required time deriving means 31.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Karner7416, in view of Taguchi2872, to include time remaining until any particular currently unavailable station becomes available. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this expansion enables sequential charging of plurality of electric vehicles, permitting a user to go shopping at a nearby retailer even while the car ahead of the user’s is still charging and the user is still waiting for his/her turn.

Regarding claim 8, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claims 1) as per the above rejection statement.
 Karner7416 further discloses: (an indicator of whether the electric vehicle is currently plugged in to a charger). Information of the current status of the charge (see at least Karner7416, ¶70, 93-94).

Regarding claim 9, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statement.
As explained in the rejection of the parent claim, Karner7416 teaches: (providing the user, via the mobile device). 
Karner7416 further discloses: (providing the user, via the mobile device, navigation instructions to a location of an available charger). Route instructions (see at least Karner7416, ¶70, 96).

Regarding claim 10, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statement 
As explained in the rejection of the parent claim, Karner7416 teaches: (providing the user, via the mobile device).
Karner7416 further discloses: (an indication of a limit on the available charger to charge the electric vehicle). A predetermined or otherwise specified level of charge (see at least Karner7416, ¶70, 96).

Regarding claim 11, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statement. 
Karner7416 further discloses: (setting a time limit that restricts an amount of time that the electric vehicle is permitted to charge at a respective charging station) (restricting charging when the time limit has been reached). Time limits and restriction (i.e., an amount of time the user(s) are willing to wait to receive a desired level of charge for the rechargeable energy storage system, at least one duration of time over which to charge the rechargeable energy storage system) (see at least Karner7416, ¶67).

Regarding claim 12, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claims (claims 1 and 11) as per the above rejection statements.
Karner7416 further discloses: (wherein displaying the estimated length of time remaining until the charging process is complete is based on the time limit). Time limits and restriction (i.e., an amount of time the user(s) are willing to wait to receive a desired level of charge for the rechargeable energy storage system, at least one duration of time over which to charge the rechargeable energy storage system) (see at least Karner7416, ¶67).

Regarding claim 13, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statement.
It could be argued that Karner7416 does not explicitly disclose: (wherein displaying the estimated length of time remaining until the charging process is complete is based on a time limit). 
However Karner7416 discloses: Output may comprise a predicted amount of time to provide a desired level of charge (see at least Karner7416, ¶70), and time remaining to provide a desired level of charge (see at least Karner7416, ¶75). Time limits and restriction (i.e., an amount of time the user(s) are willing to wait to receive a desired level of charge for the rechargeable energy storage system, at least one duration of time over which to charge the rechargeable energy storage system) (see at least Karner7416, ¶67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in  Karner7416, displaying the estimated length of time remaining until the charging process is complete is based on a time limit. One of ordinary skill in the art at the time of the invention would have been motivated to expand Karner7416 in this way, since the claimed invention is merely a combination of old elements that are already implemented into the functionality of Karner7416, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, Karner7416 discloses:
System 100 can be configured to operate as part of a charging network comprising a user interface 115 (see at least Karner7416, fig.1, ¶31). User interface 115 can be configured to provide at least a portion of the outputs to a computer system (e.g., any computer system apart from the electric charging station including, for example, a mobile device such as a smart mobile telephone and/or a personal computer such as a laptop or desktop computer) (see at least Karner7416, fig.1, ¶72, 92-94).
Karner7416 does not explicitly disclose: (a mobile device having a processor coupled to memory, a display, and a wireless communications interface), however Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the art that a processor coupled to memory, a display, and a wireless communications interface were implicit features in smart mobile telephones and laptop computers, and accordingly, in light of the facts known in the art at the time of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention to have a processor coupled to memory, a display, and a wireless communications interface comprised in the mobile device of Karner7416.
 (at a mobile device … determining, via Global Positioning System (GPS), a current location of the mobile device). The mobile device software application can be configured to provide the user's current location automatically, using a wireless network connection and/or global positioning system of the mobile device, to user interface 115 and/or the other external device 130 (see at least Karner7416, fig.1, ¶92-94).
(receiving, at the wireless communications interface, station data indicative of a plurality of charging stations that are located near the mobile device’s current location, wherein the station data includes locations of the charging stations and indicates whether each of the charging stations is available or unavailable). Upon receiving the current location, user interface 115 and/or the other external device 130 can provide the mobile device software application and/or the mobile device with data from which to generate a map of nearby electric vehicle charging stations (e.g., of the charging network), as well as driving directions to any of the electric vehicle charging stations. (see at least Karner7416, ¶70, 94, 96).
 (displaying to a user, in real time on the display of the mobile device, a map including first markers for the locations of the available charging stations). By tapping on an icon on the map (markers) (a map including first markers) representing one of the electric vehicle charging station, the user can view the availability (e.g., available, in use, and/or unavailable) (see at least Karner7416, fig.1, ¶92-94).
(wherein the first markers are updated in real time on the map according to when charging stations become available and unavailable). Station availability information (see at least Karner7416, fig.1, ¶92-94), wherein said station availability information is a function of each and every station’s current charging status, which therefore is a real time process that gets continuously updated .

(upon determining that the user has initiated a charging process between an electric vehicle and a selected charging station selected from the available charging stations: receiving meter data recorded by a meter at the selected charging station, wherein the meter data includes an estimated length of time remaining until the charging process is complete; and (displaying to the user, on the display of the mobile device, the estimated length of time remaining until the charging process is complete). 
Electric vehicle charging station 105 (EVCS) (see at least Karner7416, fig.1, ¶33). An electric vehicle (EV) is hooked to a EVCS to receive charging (see at least Karner7416, ¶60).
Karner7416 teaches in some embodiments, a user located at the EVCS who interacts with said EVCS via interface 115 to initiate/request a charge of an electric vehicle (EV) (see at least Karner7416, ¶62-63, 66, 69) (initiated a charging process between an electric vehicle and a selected charging station selected from the available charging stations). User interface 115 can comprise one or more displays, and in some embodiments user interface 115 can be part of and/or located at electric vehicle charging station 105  (see at least Karner7416, ¶57).
User interface 115 is configured to output and display lots of different output data (see at least Karner7416, ¶70). Output may comprise a predicted amount of time to provide a full charge (see at least Karner7416, ¶70), and time remaining to provide a desired level of charge (see at least Karner7416, ¶75).
System comprising computing devices, processors, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Karner7416, fig. 1-3, ¶27, 46-56) (processor) (memory) (computer readable media).

Karner7416 does not explicitly disclose: “displaying local promotions to the user if the estimated length of time remaining until the charging process is complete is longer than a threshold amount of time” (please note that in the Appeal Brief, Applicant points to page 33, lines 9-34 of the Specification as filed as supporting this limitation. The Examiner respectfully notes, page 33 ends in line 29 and lines 30-34 do not exist. Further, the relevant portion of page 33 allegedly supporting this limitation reads: “In particular, promotional offers associated with nearby businesses may be displayed if the meter data indicates that there is little time remaining until the charging is complete. Promotional offers with businesses in locations further from the charging station 108 may be displayed if the meter data indicates that there is substantial time remaining until charging is complete. The businesses that provide the promotional offers may be limited to those within a walking distance of the charging station 108.”.  Therefore, under the broadest reasonable interpretation of the limitation in light of the Specification, it is submitted that the prior art discloses this limitation.  Further, limitations in this claim constitute conditional method steps. “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Cybersettle, Inc. v. Nat’lArbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (unpublished); Exparte Schulhauser, No. 2013-007847, 2016 WF 6277792, at *3-4 (PTAB Apr. 28, 2016) (precedential). Therefore, contingent steps found in this claim that depend from conditional steps which are not required to be performed, do not have patentable weight.)
However Karner7416 discloses: Time limits and restrictions representative of time thresholds (i.e., an amount of time the user(s) are willing to wait to receive a desired level of charge for the rechargeable energy storage system, at least one duration of time over which to charge the rechargeable energy storage system) (see at least Karner7416, par. [0067]).
As explained in the rejection of claim 1, (and not repeated here) the combined method of Karner7416 and Taguchi2872 teaches functionality for generating targeted offers (displaying local promotions to the user) that are constrained: (i) by a length of time that the EV operator will be idle at a particular location while his/her vehicle is being charged at the charging station, and (ii) by a predefined proximity (threshold distance) to a retailer, meant to encourage the user to visit the retailer; and as per above Karner7416 further teaches (iii) time limits and restrictions representative of time thresholds. 
The Examiner takes Official Notice that it is old and well-known to select a local business if the estimated length of time remaining until a process is complete is longer than a threshold amount of time.  Specific examples include the process of deciding where to go during a lunch break, or while waiting for an oil change at a selected gas station, etc. In such situations people will usually compare an estimated length of time remaining until their break, oil change, etc. is complete (e.g., 15 minutes left, or 2 hours left, etc.) to a threshold they set themselves (e.g., 1 hour based on their own experience, or comfort level, etc.), if the estimated length of time remaining is greater than the threshold (e.g., 2 hours left), people will usually feel more comfortable selecting a local business that is farther away. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Karner7416 in view of Taguchi2872 and include the teachings of Official Notice.  Specifically, it would have been obvious to include in the offer selection process of the prior art, selecting a local businesses if there is enough time for the user to get there and back by the time charging is complete, in order to  make full use of the person’s idle time while at the same time allowing the user to come back by the time the charge ends. 
For the proximity offer targeted to the EV operator who is currently charging his/her vehicle to be practically converted, the EV operator must be able to actually travel to the advertised nearby retailer, shop as needed, and be back in time to complete the EV charging transaction. Clearly, the closer the retailer, the lesser will be the threshold time until charge completion that would make this shopping process possible, so that whereas shopping at a first business closer to the station would be possible within an estimated length of time remaining of less than the threshold,  shopping at a second business farther away from the station would require an estimated length of time remaining greater than that threshold.
Accordingly, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention to combine the above features (i) and (ii), further with feature (iii), since traveling to an advertised nearby first retailer (first business), shop there as needed, and be back in time for the completion of the EV charging transaction in less than the threshold, and walking to an advertised nearby farther second retailer (second business), shop there as needed, and be back in time for the completion of the EV charging transaction, in a time greater than the threshold is one scenario (one of a finite number of identified, predictable potential solutions) to the recognized challenge of converting the proximity offer targeted to the EV operator who is currently charging his/her vehicle based on a time remaining until charging is complete, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Further, given a first retailer located closer to the user and a second retailer located farther away from the user, and all other variables being equal (same road quality to get to the retailers, same means of transportation/traveling to the retailers, same assortment of products at the retailers, and same product layout inside both retailers), it would be simple common sense within the knowledge of any person, much more so a person of ordinary skill in the art, to deduce and know that less time is needed to go and come back to/from the first location than to/from the second location, and accordingly in view of the “all other variables being equal”, to deduce and know that less time is needed to go, shop and come back to/from the first location than to/from the second location, so that one of ordinary skill in the art at the time of the invention would have been motivated to shop at the closer first retailer if the threshold time available until charge completion would not be enough to shop at the second farther away retailer.

Regarding claim 15, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statement.
Karner7416 further discloses: User interface 115 can be part of and/or located at electric vehicle charging station 105 (see at least Karner7416, par. [0057]). Output can comprise an advertisement and/or other promotional offers for a business located close to electric vehicle charging station (see at least Karner7416, par. [0097]). Therefore even if Karner7416 is not used to anticipate the limitation: (displaying advertising that is targeted at the user of the electric vehicle on a display of the charging station), it would have been obvious to one of ordinary skill in the art at the time of the invention to include in Karner7416, displaying advertising that is targeted at the user of the electric vehicle on a display of the charging station. One of ordinary skill in the art at the time of the invention would have been motivated to expand Karner7416 in this way, since the user attention is already on the charging station and the user is already located in proximity to charging station.


Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Karner et al. (US 2013/0127416) (hereinafter “Karner7416”), in view of Taguchi et al. (JP 2012182872) (hereinafter “Taguchi2872”), and further in view of Solomon et al. (US 2013/0090936) (hereinafter “Solomon0936”).

Regarding claim 6, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claim (claim 7) as per the above rejection statement.
As explained in the rejection of claim 7, Karner7416 discloses: first markers and second markers.
Karner7416 does not explicitly disclose: (wherein the displayed first markers are different to the displayed second markers).
However, Solomon0936 discloses: System and method for charging station visibility viewable by electric vehicle (EV) operators, comprising a charging station locator application 120 (see at least Solomon0936, Abstract, Fig.1, par. [0018-0019]). The charging station locator application 210, which is available over the Internet, allows users to find charging stations based on a set of one or more station search parameters including charging station status 225 (e.g., currently available, currently in use, currently unavailable or a future station) (see at least Solomon0936, Fig.2A-2B, par. [0020]). Markers representative of station search parameters including charging station status are displayed on a map (first markers, second markers), wherein “available” and “in use” markers are different (first markers are different to the displayed second markers) (see at least Solomon0936, Fig.2A-2B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Karner7416, in view of Solomon0936, to include displayed first markers that are different to the displayed second markers. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this expansion facilitates easily distinguishing available from unavailable markers.


Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Karner et al. (US 2013/0127416) (hereinafter “Karner7416”), further in view of Taguchi et al. (JP 2012182872) (hereinafter “Taguchi2872”), and further in view of Rodriguez0280 et al. (US 20140160280) (hereinafter “Rodriguez0280”).

Regarding claim 16, Karner7416 in view of Taguchi2872 discloses: All the limitations of the corresponding parent claims (claims 1 and 15) as per the above rejection statements.
Karner7416 does not explicitly disclose: (upon determining that the user is not interacting with a display on the charging station, displaying advertising on the display on the charging station that is not targeted at the user).
Karner7416 further discloses: Marketing message for a movie or business or event that is not located in proximity to the charging station, or a political message unrelated to location, therefore not particularly targeted to the user (see at least Karner7416, par. [0098-0099]).
Rodriguez0280 discloses: Systems, methods and devices for monitoring an electric vehicle charging station (EVCS) are disclosed. A security system for monitoring an EVCS includes a camera for recording images of a surrounding area of the EVCS and a sensor detects objects near the EVCS and/or detects removal of the electrical connector from the EVCS. (see at least Rodriguez0280, abstract, par. [0005-0007]). The facility owner/operator, via the internet or a mobile software application, can be enabled to detect if someone is approaching an EVCS and record his/her actions (see at least Rodriguez0280, par. [0021]).
Since the cameras in the security system of Rodriguez0280 are implemented for the purpose of monitoring interaction with an EVCSs, then it would be within this functionality to determine and know whether a user is interacting with a display on the charging station. Accordingly it would have been obvious to try, by one of ordinary skill in the art at the time the invention was made, to know whether a user is interacting with a display on the charging station since this determination is one of a finite number of identified, predictable potential solutions (different determinations based on camera video data) to the recognized need of using a security system for monitoring an EVCS, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Karner7416 with Rodriguez0280, to teach upon determining that the user is not interacting with a display on the charging station, displaying advertising on the display on the charging station that is not targeted at the user. One of ordinary skill in the art at the time of the invention would have been motivated to combine in this way since the claimed invention is merely a combination of old elements (determining that the user is not interacting with a display on the charging station and displaying advertising on the display on the charging station that is not targeted at the user), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJIME ROJAS whose telephone number is (571)270-5491.  The examiner can normally be reached on Monday - Friday 8:00 AM-4:00 PM teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681